internal_revenue_service p o box cincinnati oh number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil x program name y country a z country b q major city u university names v number of fellowships dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called x your purpose is to support talented individuals with great potential and high aspirations in the arts sciences and social entrepreneurship with a special emphasis on furthering international cultural collaboration and ensuring social benefits the purpose of x is to encourage social scientific and artistic innovation and to promote cultural and personal development you will implement your program for undergraduate and graduate students from z in a two-week study abroad program you designed your program to empower the next generation of leaders with the skills and networks they will need to thrive in an increasingly globalized society you will provide participants of your program with opportunities to gain new perspectives directly from leaders at prominent organizations through a series of lectures given by experts in their respective fields your mission is elaborated by your program by focusing on intercultural collaboration between y and z encouraging development of an individual’s personal vision and acknowledging a basic belief in the power of the individual to make positive societal changes through strong leadership you will award fellowships for the purpose of educating individuals and improving their entrepreneurial and leadership capabilities and skills you will determine the number of fellowships to be provided each year you expect to award no more than v fellowships per program running two or three programs each year your fellowship grants will not be renewable you will provide grants in the form of accommodation payment of transportation_expenses and meals and subsistence during the students’ stay in q you do not make any payment to individual students other than de_minimis out of pocket expense reimbursements you will publicize your program through your website newsletters social media and emails through the network of partner universities and organizations you will require the following eligibility requirements to qualify for your program must be at least years of age undergraduate or graduate student at u universities proficient in english applicant must show the evidence of english proficiency level by providing one of the following test scores - ielts score or greater - toefl score or greater - ibt score or greater - toec score or greater expected to participate in all program activities be aware of the demanding schedule be interested in international affairs development be interested in the y-z relationship be able to act responsibly throughout the duration of the program be inquisitive and proactively engaged being able to actively take part in q a sessions give a final presentation on experiences in front of invited guests and program staff be open to experiences outside of his or her academic field be open to the program that is inter-disciplinary by nature academic excellence an applicant must provide academic transcript you will select fellowship recipients based on the following criteria applicant must meet all eligibility requirements academic transcript resume cv past living study abroad experiences work internship experience extra-curricular activities other skills certifications includes awards long essay words catalog number 58222y letter - describing the applicant’s motivation for applying to your program and future career goals - description of how your program will help the applicant's personal development response to additional short questions applicants to choose questions from those that are provided in the application form you will choose a selection committee each year that includes experts and stakeholders from universities non-profit and for-profit organizations with a strong experience interest and involvement with intercultural collaboration and development of leadership skills between y and z you will require selection committee candidates to agree to your conflict of interest policy prior to joining the selection committee you will keep permanent records of the application and supporting material records of meetings and actions of the selection committee you will account for all funds and disburse the funds you will investigate if any of the funds are diverted from their intended purposes you will take all reasonable and appropriate actions to recover any funds if they are diverted you will check the ofac list of specially designated nationals and blocked persons you will comply with all united_states statutes executive orders and regulations that restrict or prohibit us persons from engaging in transactions and dealings with designated countries entities or individuals or otherwise engaging in activities in violation of economic sanctions administered by ofac you will acquire from ofac appropriate license and registrations when necessary you represent you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by a grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain the following all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purposes of each grant and establish that you undertook the supervision and investigation of grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant letter catalog number 58222y e the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney letter catalog number 58222y please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
